Matter of Azzoline (2015 NY Slip Op 06760)





Matter of Azzoline


2015 NY Slip Op 06760


Decided on September 15, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 15, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Peter Tom,	Justice Presiding,
John W. Sweeny, Jr.
Richard T. Andrias
Karla Moskowitz
Judith J. Gische,Justices.


M-2785 

[*1]In the Matter of Salvatore V. Azzoline (admitted as Salvatore Vincent Azzoline), a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Salvatore V. Azzoline, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Salvatore V. Azzoline, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on April 26, 1995.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Naomi F. Goldstein, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Salvatore V. Azzoline was admitted to the practice of law in the State of New York by the Second Judicial Department on April 26, 1995 under the name Salvatore Vincent Azzoline. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
This Court immediately suspended respondent from the practice of law effective November 25, 2014 for his willful failure to cooperate with the Departmental Disciplinary Committee's investigation. Respondent failed to answer complaints or appear for deposition regarding his misrepresentation of the status of several pending matters to his former law firm and his failure to apprise a former client of the status of an action of her deceased father.
The Committee now seeks an order disbarring respondent on the ground that he has been suspended pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4 (e)(1)(i) and has failed to appear or apply in writing for a hearing or reinstatement for a period of six months after the date of the interim suspension, as provided in 22 NYCRR 603.4(g). Nor has respondent filed with this Court, in compliance with 22 NYCRR 603.13(f), either proof that he notified his clients of the suspension and his inability to act as an attorney or a statement of address to which communications may be directed.
Accordingly, inasmuch as more than six months have elapsed since the date of this Court's interim suspension order and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee's motion for an order disbarring respondent pursuant to 22 NYCRR 603.4(g) should be granted, and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately (Matter of Fletcher, 70 AD3d 63 [1st Dept 2009]; Matter of Kennedy, 55 AD3d 169 [1st Dept 2008]; Matter of Ryans, 46 AD3d 71 [1st Dept 2007]).
All concur.
Order filed.	[September 15, 2015]Tom, J.P., Sweeny, Andrias, Moskowitz, and Gische, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur